BURKE, District Judge.
Plaintiffs’ motion pursuant to Rule 56(f) of the Rules of Civil Procedure, 28 U.S.C. A. following section 723c, to defer consideration of defendants’ motion for summary judgment to permit depositions to be taken, is denied without prejudice- to the right to renew within twenty days
1. Upon a showing by affidavit or otherwise of knowledge or information on the part of the plaintiffs as to definite and explicit facts sufficient to justify a belief as to the allegations of the complaint;
2. Upon specifying the particular persons whose depositions the plaintiffs desire to take;
3. The particular issues regarding which they desire to examine each of said persons;
4. What in particular the plaintiffs seek to establish by the examination of such person sought to be examined.